DETAILED ACTION
Notice to Applicant

The following is a first office action upon examination of application number 16/594,408. Claims 1-20 are pending in the application and have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 

Application 16/594,408, filed 10/07/2019 Claims Priority from Provisional Application 62/742,622, filed 10/08/2018.

Claim Interpretation

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a server platform to,” “an order module” and “a processing component” (claim 10). 

Claim limitations “a server platform to,” “an order module” and “a processing component” (claim 10) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 10-17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the this/these claim limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (i.e., (by reciting sufficient structure to perform the claimed function), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


9.	Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites “A system of sourcing materials; the system comprising: a server platform to match a candidate Seller having an inventory of materials with a candidate Buyer having a need for the materials in the inventory, the server platform 31Atty. Docket No.: 360075.401/460980 communicatively coupled with a remote device operated by the candidate Seller and communicatively coupled with a remote device operated by the candidate Buyer; wherein the server platform comprises: an order module receiving demand data from the candidate Buyer; an application program receiving bid information from the candidate Seller; and a machine learning algorithm comparing the bid information and the demand data in accordance with historical data related to past transactions and market conditions; the server platform including nontransient data and instructions causing a processing component executing the instructions to match a portion of the inventory to the candidate Buyer based in part upon the inventory, the need, the historical data, and output from the machine learning algorithm to identify a transaction, to allocate the portion of the inventory and route the portion of the inventory to the candidate Buyer via a transportation carrier, and to In some implementations, the machine learning algorithm outputs a prediction related to a future supply and a future demand for the materials in the inventory based on the historical data and the information associated with the transaction. The nontransient data and instructions may cause the processing component executing the instructions to augment the historical data in response to the prediction. The nontransient data and instructions may further cause the processing component executing the instructions to store the prediction and the information associated with the transaction for subsequent use by the machine learning algorithm.”; paragraph 0037 “In that regard, server platform 130 may employ a sophisticated machine learning algorithm or other control or processing logic that takes into 11 consideration, for example, historic price learning, price analytics, relative distances between Seller 110 and one or more candidate Buyers 150, quantities and estimated quality of product available from the Seller 110 or the universe of other candidate Sellers 110 that may or may not be located closer to a candidate Buyer 150, commercial considerations, or a combination of these and a variety of other transactional parameters that are currently relevant or expected to be relevant to current or prospective Buyers 150. In FIG. 1, this analytical functionality is represented by Analytics and Machine Learning Engine ("AMLE") at reference numeral 140. AMLE 140 functionality is addressed in more detail below, but it is worth noting here that AMLE 140 need not be a separate device or system component distinct from server platform 130 as illustrated in FIG. 1; for example, in some implementations, it may be desirable to integrate or otherwise to combine AMLE 140 hardware or functional characteristics into server platform 130, either as a physical component of server platform 130 or as a virtual processing element executed by or in cooperation with one or more hardware components resident at or deployed by server platform 130.” And paragraph [0049]: “FIG. 2 illustrates a materials sourcing environment that includes a central controller communicably coupled to predictive analytics and sourcing engines, according to one illustrated 17 embodiment…In the illustrated implementation, system 100 generally comprises a controller 202, an order module 204, and one order module 204 and controller 202 may be shared between these components or combined or integrated into a single component or hardware architecture; this was noted above with reference to server platform 130 and AMLE 140, the integration of which is represented diagrammatically by the dashed box in FIG. 2 labeled with reference numeral 130/140. For example, controller 202 may perform various order entry or identification functions rather than relegating these functions to a dedicated order module 204. As another example, order module 204 may include some of the functionality of AMLE 140, depending upon hardware implementation and configuration of server platform 130, processing bandwidth of the various components, memory access or controllers associated with distributed memory paradigms, or a variety of other factors.” Although the server platform, order module, and processing component are mentioned in the paragraphs above, there paragraphs merely state that the order module may include some of the functionality of the Analytics and Machine Learning Engine, depending upon hardware implementation and configuration of server platform, processing bandwidth of the various components, memory access or controllers associated with distributed memory paradigms, or a variety of other factors. The Applicant’s Specification does not appear to provide a clear/definite description of the structure/software for performing the claim functions of the server platform, order module, and processing component. Therefore the scope of these limitations, and these claims, is rendered indefinite. Applicant should either amend the claims or to clearly identify in the Specification which structural elements perform the function of the claimed components. Appropriate correction is required.
	All claims dependent from above rejected claims are also rejected due to dependency.

10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


11.	Claims 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

12.	Claim 10 recites “A system of sourcing materials; the system comprising: a server platform to match a candidate Seller having an inventory of materials with a candidate Buyer having a need for the materials in the inventory, the server platform 31Atty. Docket No.: 360075.401/460980 communicatively coupled with a remote device operated by the candidate Seller and communicatively coupled with a remote device operated by the candidate Buyer; wherein the server platform comprises: an order module receiving demand data from the candidate Buyer; an application program receiving bid information from the candidate Seller; and a machine learning algorithm comparing the bid information and the demand data in accordance with historical data related to past transactions and market conditions; the server platform including nontransient data and instructions causing a processing component executing the instructions to match a portion of the inventory to the candidate Buyer based in part upon the inventory, the need, the historical data, and output from the machine learning algorithm to identify a transaction, to allocate the portion of the inventory and route the portion of the inventory to the candidate Buyer via a transportation carrier, and to augment the historical data with information associated with the transaction.” Claim 10 recites a 

All claims dependent from above rejected claims are also rejected due to dependency.

Claim Rejections - 35 USC § 101

13.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claims 1-20 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1-20 are directed to a method, system, and computer program product (i.e., process, manufacture, machine, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-20 is satisfied.
Proceeding to step 2A (part 1 of Mayo test), here, the claimed invention in claims 1-20 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Claims 1-20 recite an abstract idea, falling within the grouping of “certain methods of organizing human activities.” Claims 1-20 are directed toward a method, system, and computer program product of sourcing materials by connecting or matching sellers with buyers. Although the claim limitations of claims 1-20 are among the four statutory classes of invention, the claims recite an abstract idea. Specifically, the series of steps in claims 1, 10, and 18 instructing how to
receive bid information from a candidate Seller having an inventory of materials; receive demand data from a candidate Buyer having a need for materials in the inventory; compare the bid information and the demand data in accordance with historical data related to past transactions and market conditions; responsive to the comparing, matching a portion of the inventory to the candidate Buyer based in part upon the inventory, the need, and the historical data to identify a transaction; allocate the portion of the inventory and routing the portion of the inventory to the candidate Buyer via a transportation carrier; and augment the historical data with information associated with the transaction recite an abstract idea that falls into the “certain methods of organizing human activities” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. These details exemplify the abstract ideas of organizing human activity (since the invention is used to manage personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). The claim limitations are reasonably understood as setting forth activities of managing interactions between people including following rules or instructions, and furthermore may be understood as commercial interactions. Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of commercial interactions such as sales activities (See, e.g., paragraph [0002]: “Aspects of the disclosed subject matter relate generally to sourcing materials, and more particularly to a system and method of sourcing materials by connecting or matching sellers having present or expected inventory with buyers having present or expected necessity while minimizing or eliminating the use of a third party intermediary.”) The claims recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” Furthermore, it is noted that most of the steps recited in claim 1 are disembodied steps. Independent claims 10 and 18 recite similar limitations as set forth in claim 1.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “a software application executing on a remote device” [claims 2, 11 and 13]; “a wireless telephone” [claims 3, 12 and 14]; “a tablet computer” [claims 4, 12, and 14]; “a networked computing device” [claims 5, 12, and 14]; “a server platform,” “a remote device operated by the candidate Seller,” “a remote device operated by the candidate Buyer,” “an order module,” “an application program,” “a processing component” [claim 10]; “a nontransient computer readable storage medium encoded with data and instructions,” “a processing element” [claim 18]; and “the processing element” [claims 19 and 20]. The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Merely using a generic computer to present data . Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With respect to the steps “receiving bid information from a candidate Seller having an inventory of materials” and “receiving demand data from a candidate Buyer having a need for materials in the inventory,” it is noted that these steps merely encompass retrieving information, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 
Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to augment the historical data with information associated with the transaction. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to apply the abstract idea. According to the MPEP, section 2106.05(d) II, the courts have recognized the following computer functions to be well-understood, routine and conventional function when they are claimed in a merely generic manner: performing repetitive calculations, receiving processing and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. While the claims recite hardware and software elements, such as “a software application executing on a remote device” [claims 2, 11 and 13]; “a wireless telephone” [claims 3, 12 and 14]; “a tablet computer” [claims 4, 12, and 14]; “a networked computing device” [claims 5, 12, and 14]; “a server platform,” “a remote device operated by the candidate Seller,” “a remote device operated by the candidate Buyer,” “an order module,” “an application program,” “a processing component” [claim 10]; “a nontransient computer readable storage medium encoded with data and instructions,” “a processing element” [claim 18]; and “the processing element” [claims 19 and 20] these limitations are not sufficient to qualify as being “significantly more” than the abstract idea. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the element are taken individually. The additional elements, which merely describe implementation Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology.  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”). Further, claims to an apparatus "comprising a computer for executing computer instructions” and computer-readable medium which "stores a computer program for evaluating pattern-based constraints” are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 
Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with or by use of a particular machine, effecting a transformation of a particular article to a different state, or adding unconventional steps that confine the claim to a particular useful application; and/or meaningful limitations beyond generally 
Claims 2-20 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 2-9, 11-17, and 18-19 (i.e., wherein the receiving bid information comprises receiving data from a software application executing on a remote device; wherein the remote device is a wireless telephone; wherein the remote device is a tablet computer; wherein the remote device is a networked computing device; wherein the comparing comprises utilizing a machine learning algorithm to analyze the historical data; further comprising predicting a future supply and a future demand for the materials in the inventory based on the historical data and the information associated with the transaction; wherein the augmenting is responsive to the predicting; wherein the augmenting further comprises storing the information associated with the transaction for subsequent use by the machine learning algorithm) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 2-9, 11-17, and 19-20 fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.



Claim Rejections - 35 USC § 103

15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Psota et al., Pub. No.: US 2015/0073929 A1, [hereinafter Psota], in view of Holmberg, Pub. No.: US 2018/0218449 A1, [hereinafter Holmberg].

As per claim 1, Psota teaches a method of sourcing materials; the method comprising: receiving bid information from a candidate Seller having an inventory of materials (paragraph 0404, discussing that  a supplier may use the bidding facility to provide information about its ability to deliver a particular item, type of item, or the like. The supplier may provide an item specification or description, an available quantity, location, speed with which it can be shipped, price, and the like. A plurality of buyers may bid to purchase from the supplier; paragraph 0417, discussing that 
suppliers participating in the marketplace system may provide bids for supplying the products as specified by the buyers in their buyer inquiries. The buyer inquiry information, along with past supplier and/or buyer transaction data as well as data from one or more other data sources may be used for rating a supplier bid for a buyer inquiry. Therefore, the marketplace system may be included or be associated with to a bidding facility for allowing the suppliers and buyers to bid through the marketplace system);

receiving demand data from a candidate Buyer having a need for materials in the inventory (paragraph 0405, discussing that when a buyer wants to place an order for a particular product, he may post an inquiry regarding the particular type of product, such as a request for supply, a request for quotation, a request for inventory status, and the like; paragraph 0410, discussing that posting a buyer inquiry may result in the display of an inquiry form for a buyer to enter pre-determined, structured data for the inquiry process to use, such as, but not limited to, quantity, unit selection, buying time frame, uploading the specification for an order,…, specific parameters related to pricing, delivery, and the like; paragraph 0419, discussing that a buyer can post a buying inquiry to submit details about the product required by the buyer; paragraph 0420, discussing that 

comparing the bid information and the demand data in accordance with historical data related to past transactions and market conditions (paragraph 0309, discussing that identifying a supplier of an item, or a type of item may benefit buyers, suppliers, and the like by identifying potential new relationships between buyers and suppliers.   buyer may use the resulting supplier identification and other information in transaction records, such as declared customs value, to compare a current supplier cost with a different supplier cost (i.e., comparing the bid information in accordance to market conditions) for the same item. A buyer or a potential buyer may use at least transaction cost and delivery information to identify suppliers from which the buyer may request a quote for supplying the item. Suppliers may identify buyers of products that the supplier also provides…By examining other information in the transaction, such as buyer behavior, transaction history and the like, the supplier may identify an offer profile of the buyer and present a very well targeted offer to the buyer; paragraph 0310, discussing that the process depicted supports identifying a supplier of an item in a first transaction record by comparing the item in the first record to a second record. When a match is found, the supplier identified in the second record may be determined to supply the item; paragraph 0340, discussing that a supplier comparison tool may be used to compare suppliers on various attributes; paragraph 0392, discussing that self-disclosure integrity scale may compare the information provided by the supplier or buyer associated with their profile information with previously recorded shipper information about them.  As an example, and not a limitation, a supplier claiming shipping times of less than a week for its products that is not supported by transaction history extracted from shipper information would 

responsive to the comparing, matching a portion of the inventory to the candidate Buyer based in part upon the inventory, the need, and the historical data to identify a transaction  

allocating the portion of the inventory (paragraph 0439, discussing that supplier A, who wishes to fulfill Buyer X's request may choose to submit a bid in prose, such as "Will fulfill order of 50 pairs of Jeans to be delivered to Buyer X location FOB within 5 days at $2 per pair"; paragraph 0467, discussing that the plurality of result fields may be populated with corresponding information for each of the suppliers selected for comparison. Populating the result fields with relevant information that may be available in the marketplace system may facilitate the user to analyze the selected suppliers over various parameters. Such a presentation may enable a user to identify relevant information for considering a supplier, such as during selection of a supplier bid for a product. For example, a user may have posted a request for cotton fabric on the marketplace system and obtained bids from the two suppliers illustrated in FIG. 54. Based on the results of comparison illustrated on the user interface 5400, the user may identify that for the supplier with company name Sinha Industries, Levi Strauss company is one of the top buyers.  The user may conclude that for cotton fabric, this supplier may be better than the other supplier illustrated on the user interface 5400 and may select the bid sent by the supplier with company name Sinha Industries to fulfill to conclude the business transaction); and 

augmenting the historical data with information associated with the transaction (paragraph 0153, discussing that ratings may be customized to individual buyer preferences, such as by having buyer's rate suppliers with whom they have done business. Ratings may then be tuned to best match this empirical view of a buyer's preferences. Such an approach may use a machine learning technique such as a support vector machine. Over time, trends in ratings may then be 
captured and displayed to the buyer. Such trends may enable a graph-theory analysis (eon buyer-supplier networks to determine the relationships between groups of buyers and suppliers, which may lead to additional value-added services such as improving production allocation for buyers; paragraph 0217, discussing that because the vertical classifier may be a self-learning facility, each new record processed by the classifier can enhance the vertical classifier ability to classify 

While Psota teaches allocating the portion of the inventory, it does not explicitly teach routing the portion of the inventory to the candidate Buyer via a transportation carrier. However, Holmberg in the analogous art of bid management systems teaches this concept (paragraph 0006, discussing that in sales auctions, the auctioneer sells one or more goods and bidders submit bids to buy. Sometimes sales auctions are called forward auctions or buyer bidding auction. In procurement auctions, the auctioneer buys one or more goods and bidders submit bids to sell. Sometimes procurement auctions are called reverse auctions or supplier bidding auctions; paragraph 0290, discussing that as illustrated by step 406 in FIG. 32, the determined allocation could be automatically dispatched or prepared for dispatch or delivery by the auction process, perhaps in cooperation with one or more automatic processes, dispatch clients. Similar 

Psota is directed towards a method and system for connecting buyers and suppliers. Holmberg is directed towards a method and system for enabling a bidder to participate in an auction. Therefore they are deemed to be analogous as they both are directed towards bid management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Psota to route the portion of the inventory to the candidate Buyer via a transportation carrier, as taught by Holmberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by allowing suppliers to obtain information about buyer’s needs, thereby increasing opportunities to consummate transactions in a manner that more efficiently meets the needs of buyers and sellers, and allowing suppliers to fully exploit available inventory and develop better approaches for supplying their products to their buyers.
As per claim 2, the Psota-Holmberg combination teaches the method of claim 1. Psota further teaches wherein the receiving bid information comprises receiving data from a software application executing on a remote device (paragraph 0010, discussing a platform by which buyers, sellers, and third parties can obtain information related to each other's transaction histories, such as a supplier's shipment history, the types of materials typically shipped, a supplier's customers,…what materials and how much a buyer purchases, buyer and shipper reliability, similarity between buyers, similarity between suppliers, and the like. The platform may aggregate data from a variety of sources…; paragraph 0177, discussing that an application programming interface may be provided for the platform, whereby other computer programs may access the reports generated by the platform. Thus, other parties that engage in global trade, such as clients of the facilitator and partners, may obtain access to the platform (i.e., a software application executing on a remote device), allowing the ratings managed by the platform to become a standard measure by which suppliers are rated; paragraph 0349, discussing that a platform may include a transactional facility, such as for allowing buyers to transact with suppliers (i.e., the receiving bid information comprises receiving data from a software application executing on a remote device) that have been identified by the search and ratings facilities. Such transactional facility may include modules related to ordering, pricing, payment, fulfillment, and the like; paragraphs 0409, paragraph 0409, discussing that the inquiries posted by the buyers may generate and get converted into leads for the suppliers associated with the marketplace system; paragraph 0422, discussing that the marketplace system may provide a platform combining the data with communication information. The platform may enable both sides, such as a buyer or a supplier to find each other. Thus, by this way, the platform may allow connection of buyers to sellers, sellers to buyers, buyers to buyers, sellers to sellers for a variety of purposes, such as to facilitate a due diligence process involving search, introduction, and the like. Additionally, the marketplace system may require buyers or suppliers to be proactively looking for information about each other, in order to carry out a business transaction…; paragraph 0423, 

As per claim 3, the Psota-Holmberg combination teaches the method of claim 2. Psota further teaches wherein the remote device is a wireless telephone (paragraph 0409, discussing that the inquiries posted by the buyers may generate and get converted into leads for the suppliers associated with the marketplace system. This may be automated within the marketplace system by proactively reaching out to the suppliers who may be capable of completing the inquiry based on associating information in the inquiry and in the various supplier profiles. The information collected by the marketplace system through the user interface may be shared with the suppliers through a separate interface of the marketplace system so that only the selected suppliers may receive the information. Examples of the separate interface may include automate telephone calls, email, private postings, SMS-like messages, and the like. While the inquiry may be posted on the marketplace, suppliers who may not be associated with the marketplace system may be contacted…; paragraph 0423, discussing that in addition to using supplier related data to rate a supplier bid, the platform may facilitate rating suppliers, buyers, bids, offers, requests, and platform-based communications among participants using a wide range of data sources and rating techniques; paragraph 0458, discussing that the marketplace system may provide an association between data and communication to provide an active, data-based communication marketplace. This may be achieved by allowing multi-media communication, such as though emails, SMS, chat, voice, video, or any other communication means. For example, the message section 5000 may also enable storing of chats in the chat messages section 5010. This stored chat information may be used to provide platform wide data enriched communications. For example, data stored in a previous chat or conversation may be determined to be relevant to a current chat session and therefor may be pulled into the active conversation or chat. An active 

As per claim 4, the Psota-Holmberg combination teaches the method of claim 2. Although not taught by Psota, Holmberg teaches wherein the remote device is a tablet computer (paragraph 0338, discussing that computers could be of many different types. In FIG. 21 and FIG. 22, the auctioneer computer and bidder computer are thin clients… As shown in FIG. 16, the bidder client program 70001 can also be stored on a non-transitory, machine readable medium 70000; paragraph 0339, “with a computer we mean any general purpose device that can be instructed (programmed) to carry out a set of arithmetic or logical operations automatically. It could for example be a personal computer (portable or stationary), a work station, a desktop, a laptop, a mainframe computer, a supercomputer, a smart phone, a tablet, a terminal, a parallel computer, a quantum computer, a computerized wristwatch or other wearable computers.  A computer could be embedded in a machine and it may not have a user interface. With terminal we mean an electronic or electromechanical hardware device that is used for entering data into, and outputting data from, a computing system).

Psota is directed towards a method and system for connecting buyers and suppliers. Holmberg is directed towards a method and system for enabling a bidder to participate in an auction. Therefore they are deemed to be analogous as they both are directed towards bid management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Psota to include a remote device that is a tablet computer, as taught by Holmberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive 

As per claim 5, the Psota-Holmberg combination teaches the method of claim 2. Psota further teaches wherein the remote device is a networked computing device (paragraph 0304, discussing that an interface may include a capability for buyers to network, chat or otherwise interact with each other with respect to suppliers.  Such a network may include a capability of identifying other buyers as "friends" or the like, thereby allowing sharing of information only among trusted parties. In such a case, information about suppliers for particular buyers might be automatically populated, simplifying the sharing of information about experiences with particular suppliers used by a network of buyers; paragraph 0413, discussing that the inquiry process algorithms may comprise multiple components and take into account multiple factors. The inquiry process algorithms may comprise a structured data component, such as data that is captured in the inquiry form. Such an algorithm may comprise hierarchically structured data stored in a record.  Initial information for organizing supplier structured data records may be derived when suppliers register with the marketplace system platform. When a supplier registers for the marketplace system platform, the supplier may be queried to enter data that can be used when searching for suppliers with one of the inquiry process algorithms. Such queries may facilitate receiving open text descriptions, may be taken from a drop down list of suitable response, or the like. For example, when a supplier first registers with the platform, during the registration phase, the supplier may be asked to enter in her location, number of employees, capabilities, business associations, previous reviews, and the like. Such information may then be stored in a structured record, which may then be searched by the inquiry algorithms; paragraph 0475, discussing that a user's web browser may transmit an IP address in standard electronic communication between 

As per claim 6, the Psota-Holmberg combination teaches the method of claim 1. Psota further teaches wherein the comparing comprises utilizing a machine learning algorithm to analyze the historical data (paragraph 0049, discussing that matching data records includes identifying data that is a variation of an entity name or an entity address. In the aspect, the party is one of a supplier and a buyer. Alternatively, matching includes two or more types of text association selected from a list consisting of: filtering, character group matching, thesaurus lookup, machine learning, natural language processing, search-based comparison, classification, known entity matching, clustering, and human-identified entities; paragraph 0153, discussing that ratings may be customized to individual buyer preferences, such as by having buyer's rate suppliers with whom they have done business. Ratings may then be tuned to best match this empirical view of a buyer's preferences. Such an approach may use a machine learning technique such as a support vector machine. Over time, trends in ratings may then be captured and displayed to the buyer. Such trends may enable a graph-theory analysis on buyer-supplier networks to determine the relationships between groups of buyers and suppliers, which may lead to additional value-added services such as improving production allocation for buyers; paragraph 0223, discussing that the data scraping technology may be configured to include one or more machine learning algorithms configured to identify information such as phone numbers, emails, addresses, or any other information... Machine learning may include an initial seeding of data for which a web scraping technology is may search, as well as feedback, such as from a manual or automated review, that indicates the extent to which initial rounds of searching have succeeded 

As per claim 7, the Psota-Holmberg combination teaches the method of claim 6. Psota further teaches further comprising predicting a future supply and a future demand for the materials in the inventory based on the historical data and the information associated with the transaction (paragraph 0168, discussing that a prediction facility 502 may predict an action of an entity. The action may be based on the analysis of the aggregated transactions. The prediction may relate to whether the supplier 428 will work with the buyer 420 of a given size. The prediction may also relate to whether the supplier 428 will work with orders of a given size; paragraph 0169, discussing that the prediction may be of an action of the buyer 420 based on an analysis of customs data for the buyer 420 transactions. The prediction may be related to a price, a change in price, a change in supplier, a quantity ordered by the buyer 420 and the like.  In embodiments, the prediction may be of a buyer action of based on an analysis of customs data for transactions by a party other than the buyer 420. In embodiments, the prediction may be of a supplier action based on an analysis of customs data for transactions by the buyer 420.  In embodiments, the prediction may be of a supplier action based on an analysis of customs data for transactions by a party other 

As per claim 8, the Psota-Holmberg combination teaches the method of claim 7. Psota further teaches wherein the augmenting is responsive to the predicting (paragraph 0223, discussing that the data scraping technology may be configured to include one or more machine learning algorithms configured to identify information such as phone numbers, emails, addresses, or any other information... Machine learning may include an initial seeding of data for which a web scraping technology is may search, as well as feedback, such as from a manual or automated review, that indicates the extent to which initial rounds of searching have succeeded in finding relevant items. The success in each round of searching may be indicated to the learning system (i.e., augmenting the historical data with information associated with the transaction), which may modify the searches iteratively in successive rounds until searches consistently produce better and better results. Further, the data scraping technology may be configured to include mapping related features that may include creation of maps to describe how data is laid out on business-to-business (B2B) pages. Accordingly, the web pages may be crawled to collect buyer and/or supplier information using the maps).

As per claim 9, the Psota-Holmberg combination teaches the method of claim 8. Psota further teaches wherein the augmenting further comprises storing the information associated with the transaction for subsequent use by the machine learning algorithm (paragraph 0063, discussing that methods and systems, such as computer implemented methods and systems, include: using a computer implemented facility to collect and store a plurality of public records of transactions; associating the transactions with entities; and assessing whether a buyer has ceased doing business with a supplier based on the transactional data.  In the aspect, the assessment is based on cycle time between shipments, departure of cycle time from a historical 

a system of sourcing materials; the system comprising: a server platform; an order module receiving demand data from the candidate Buyer; an application program; and a machine learning algorithm (Psota, paragraph 0177, discussing that an application programming interface may be provided for the platform described; paragraph 0225, discussing that a server may store information regarding scrap/web crawl status of websites. To make use of this information, when a website is encountered during a web crawl, communication with a server may be established to determine if the encountered website has already been accessed. If the website has already been accessed, the server may respond with a site and links associated therewith; paragraph 0343, buyers may supply data to the platform; paragraph 0349, discussing that a platform may include a transactional facility, such as for allowing buyers to transact with suppliers that have been identified by the search and ratings facilities described herein. Such transactional facility may include modules related to ordering, pricing, payment, fulfillment, and the like; paragraph 0049, discussing that matching includes two or more types of text association selected from a list consisting of: filtering, character group matching, thesaurus lookup, machine learning, natural language processing, search-based comparison, classification, known entity matching, clustering, and human-identified entities; paragraph 0223, discussing that machine learning may include an initial seeding of data for which a web scraping technology is may search, as well as feedback, such as from a manual or automated review, that indicates the extent to which initial rounds of searching have succeeded in finding relevant items. The success in each round of searching may be indicated to the learning system, which may modify the searches iteratively in successive rounds until searches consistently produce better and better results. Further, the data scraping technology may be configured to include mapping related features that may include creation of maps to describe how data is laid out on business-to-business (B2B) pages. Accordingly, the web pages may be crawled 

Psota is directed towards a method and system for connecting buyers and suppliers. Holmberg is directed towards a method and system for enabling a bidder to participate in an auction. Therefore they are deemed to be analogous as they both are directed towards bid management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Psota to include a nontransient computer readable storage medium encoded with data and instructions, as taught by Holmberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by providing alternate communication channels, thereby increasing opportunities to consummate transactions in a manner that more efficiently meets the needs of buyers and sellers, and allowing suppliers to fully exploit available inventory and develop better approaches for supplying their products to their buyers.

As per claim 11, the Psota-Holmberg combination teaches the system of claim 10. Psota further teaches wherein the order module receives demand data from a software application executing on the remote device operated by the candidate Buyer (paragraph 0343, discussing that buyers may supply data to the platform; paragraph 0349, discussing that a platform may include a transactional facility, such as for allowing buyers to transact with suppliers that have been identified by the search and ratings facilities described herein. Such transactional facility may include modules related to ordering, pricing, payment, fulfillment, and the like; paragraph 0475, discussing that a user's web browser may transmit an IP address in standard electronic communication between a browser and a server that is hosting the on-line platform as described herein. The IP address may be analyzed and it may be determined that the computer that the user is using in the on-line interaction is within the range of IP addresses that have been determined to belong to buyer entity Panjiva. In this way, without the user taking any action to identify himself or his place of business, the platform may detect a relationship between the user's IP address and the Panjiva buyer entity...).

Claim 12 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claims 3, 4, and 5, as discussed above.
Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claims 3, 4, and 5, as discussed above.
Claims 15 and 19 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.
Claims 16 and 20 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Crane, JR. et al., Pub. No.: US 2015/0363730 A1 – describes that suppliers can provide a bid for a buyer's needs. For example, potential buyers for a supplier can be identified and the supplier can be notified of such potential buyers.  
B.	Krishnamoorthy et al., Pub. No.: US 2011/0082770 A1 – describes a method and a system for a user-initiated vendor search. The system includes a mechanism for collecting purchase solicitations from the buyers and sale solicitations from the sellers.  The purchase solicitations include information about the products/services sought by the buyers, while the sale solicitations include information about the products/services offered by the sellers to the buyers. Upon receiving a sale solicitation from a seller, the system provides the matching offers of the products/services the products/services sought by the buyers. The solicitations and the matches are advertised to the sellers and to the buyers using various schemes and schedules.
C.	Young, Patent No.: US 7,146,331 B1 – describes a method and system for selecting potential bidders or suppliers for a current electronic auction by using quantitative models to create a prioritized list of potential suppliers. A prioritization software analyzes a supplier's bidding participation history and bidding competitiveness history from the bidding data collected for all prior auctions in which the supplier participated or was requested by the auction coordinator to participate.
Supply chain analytics." Business Horizons 57.5 (2014): 595-605 – describes the application of advanced analytics techniques to supply chain management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683